Title: From Richard Platt to David Humphreys, 6 April 1781
From: Platt, Richard
To: Humphreys, David


                        
                            Sir
                            Newburgh April 6th 1781
                        
                        His Excellency’s Application to the Justices of Ulster & Orange has been presented, accompanied with
                            a Letter from me containing a Detail of Teams each should furnish.
                        You have enclosed Copies of their several Answers.
                        Tis true that some of them had previously been called upon for Teams which I did not know: tho’ the numbers
                            were so small as not interfere materially with the last Call.
                        Out of the Number ordered to this post for various services, and particularly, to transport Cloathing to
                            Ringwood; only six have come in, of the whole—I am apprehensive from this failure that those
                            directed to proceed from their homes to Ringwood have played the same Game—I shall ascertain this upon the Return of a
                            person sent there to load & dispatch them; and to forward on the Cloathing.
                        The persons who freely turn out on every Call, murmur exceedingly, to see their Neighbors equally obligated,
                            treat with Contempt the Justices warrants & remain quietly at home: and they say unless those are compelled to do
                            their Duty by military force, they themselves will not turn out in future.
                        The Law directs that delinquents in this way shall pay a small fine & be impress’d a second Time; but
                            the process is too tedious to be attended to by the military—It is the wish of several Justices with whom I have
                            conversed, that such persons as do not turn out with their Teams, when ordered by them, may be taken by military Impress
                            & they say they will give their Names.
                        To put the most favorable Construction on the present prospect, I am persuaded not a third of those ordered
                            by the Justices will go.
                        I pray you to make known to his Excellency such of the Information contained as you think proper.
                        Esqr. Chandler remarks that all the Justices of Goshen Precinct are not called upon—It is only necessary to
                            say, they take turns in doing the Duty, and that those at present acting have been applied to. I am Sir Your most Obedt Servt
                        
                            Richd Platt
                            D.Q.M.

                        
                    